Appeal from a judgment of the County Court of Essex County (Meyer, J.), *1120rendered December 2, 2008, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
During a thorough colloquy in which defendant’s rights and the consequences of his plea were reviewed in detail, defendant pleaded guilty to criminal possession of stolen property in the fourth degree and waived his right to appeal. County Court thereafter sentenced him as an admitted second felony offender, as relevant here, to 2 to 4 years in prison. Defendant now appeals.
Appellate counsel for defendant asks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be argued on appeal. Based upon our review of the record and counsel’s brief, we agree. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.